Title: To James Madison from William Keteltas, 9 March 1812
From: Keteltas, William
To: Madison, James


New York 9h March 1812
The president will Excuse Me for this freedom. I am of the Opinion and was so from the first of our difficulties with the two Great Belligerents that the pacific policy of Mr Jeffertson and that of his sucessor was the most Efficient the American Govt. Could take to bring both the french and English govts to terms, if the people would support the Administration in this most firm and sure step which I made No doubt they would do as they always Mean well and will act Accordingly if not deceived by their Leader. The Only danger I apprehended having been for a While the subjects of the duplicity of artfull Demagouges of different political Fortunes aiming at their own Agrandizement and not the peoples Good, these foolish mistaken deceivers of the people begin to perceive individually or Combined Could not finally draw off their fixed View on the invaluable Gem their independance as a people to behold and follow the Ignis fatuus of individual ambition. At last their good Common sense has brought them back to the support of first principles.
Our Independance as a Nation was the gift of the Creator of All things he breathed upon Us as a people and we became a living free Nation and still remain so through the goodness of his preserving providence it is the Child of Heaven the Ofspring of Duty it has the Supreme being for its guardian Who will not suffer his ward the Infant Nation of America and its inheritance to be distroyed by the foolish pride And Ambition of foreign and domestic Enemies to the Welfar of the people of America & England.
The Independance of America I Conceive throws More light and Exhibits a Clearer View in the sublime plan of the Creator in forming the world than Any human Event since the Creation. Both France and England their Goverments And people Must and will Yield to Our religious And Philosophic mode adopted by our Govt. to Obtain Justice for Injuries unprovoked and patiently Endured this mode is in Obedience to the Command of God & Nature Religion, & Philosophy, And Must prevail.
The Channel through which I make the Communication in the Accompanying letter is full of remarkable political Incidents. My humble Opinion from the first was that the British Ministry must give up their foolish pride or Consign themselves And the Govt. of England to ruin. A hard duty for an Individual to perform Still more so for a Haughty Govt. And Deceived and misled people.
The Extract Communicated may be to gain time for the ministry to look for the Softest pillow as their pride must fall that it may not be wholly dashed in pieces and to Ease it down with the best grace, It now depends on Our Govt. to fix the period shorter or longer when that pride as the Instrument in the hands of heaven shall fall, that Very pride which Seperated the Colonies from The Mother Country that self same wicked foolish Pride the only obstacal in the way at present to the friendship and harmony that ought to subsist between the good people of England France and America.
Thus it has at length brought us to this point by the pride and folly of the English Ministry for the Child Grown to Manhood once more to Reprove the mother in her Old Age In What manner is the First Question, was it in the power of Congress the sole Trustee of the nation by the Constitution on the Question of war & peace to Keep a sufficient army in the field to Morrow and order them to Redress Our wrongs with the sword the Next hour Mr. Foster the Brittish Minister would give Orders to disband their Army. It is only for Congress to do their duty to the Nation by placeing the substance where the Shawow is The real guard Where the paper Centinels stand (my life for it) the difficulty will in an instant be at An End. The English Minister will give up the point. He will Exclaim My Master will do You Justice I have his orders in my hand. I brought them with Me When I arrived at Washington but he told me (old fool) through his Ministers to keep them in My Pocket to try Your patience firmness and forbearance a second time against Your aged Mother. The presidents Most Obdt humbl Servt
Wm Keteltas
